Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 1 of 15 PageID #: 10207




                                           June 10, 2019


 Via CM/ECF

 The Honorable Brian M. Cogan
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


        Re:    United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

 Dear Judge Cogan:

         At the conclusion of the oral argument for a judgment of acquittal last Friday we invited
 the government lawyers to join in our application to dismiss all counts against our client, and
 having reviewed the government’s letter it appears they implicitly have. (Dkt. 741) The letter
 filed early this morning all but acknowledges that there is no evidence in the record that could
 permit a reasonable juror to find sufficient evidence to support a guilty verdict as to Mr.
 SanFilippo under any count. As such, Rule 29 counsels in favor of entering a judgment of
 acquittal now.

         As this Court is well aware, after seven weeks of trial, no witness testified to a single
 meeting, conversation, email exchange or other communication with Mr. SanFilippo that might
 show he knew of a criminal conspiracy or scheme to defraud, joined in it, or made efforts toward
 its success. The government’s letter does not even attempt to dispute the complete and total lack
 of evidence against him. Rather, it simply argues that Mr. SanFilippo should be convicted
 because “Defendants” mislead investors and “omitted material information” without bothering to
 specify what exactly Mr. SanFilippo said or omitted to who and when (as the Court
 recommended to the government would be “helpful”). The government simply failed to meet its
 burden here. Indeed, as this Court wrangles with larger questions central to whether this case
 can survive the Rule 29 motions as to any defendant (it should not), it cannot be lost on Your
 Honor that whichever way the Court decides those questions about how Mr. Nordlicht was
 entitled to run Platinum, given the governing documents, and the business judgment rule, no
 rational trier of fact could find Mr. SanFilippo guilty of anything. This Court is empowered to
 prevent the miscarriage of justice that any conviction of Mr. SanFilippo would so clearly be.
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 2 of 15 PageID #: 10208
 Hon. Brian M. Cogan, U.S.D.J.                   -2-                                   June 10, 2019



 The government’s letter provides no factual support as to Mr. SanFilippo for its opposition to
 his Rule 29 motion

         The government points to a single email in its Rule 29 opposition letter involving Mr.
 SanFilippo: “Mann replied that the fund’s CFO [the defendant Joseph SanFilippo] had reported
 that Black Elk’s common equity had a “carrying value of 150 million.” (Ltr. at 9). But surely the
 government is not suggesting this proves (or even allows an inference) that Mr. SanFilippo set
 the black elk valuation or believed it to be fraudulently overvalued. There is no evidence that
 Mr. SanFilippo valued Black Elk equity or any other asset. The valuation process at PPVA
 involved numerous inside and outside experts, including the head of valuation, Eli Rakower, and
 the independent expert valuation companies. Mr. SanFilippo may have “reported” what others
 determined to be an asset’s fair value, but no evidence allows an inference that he had reason to
 believe what he “reported” was false.

          Given Mr. SanFilippo’s defense that all material information was disclosed to investors
 in its annual unqualified audited financials, the government argues in footnote 6 of its letter that
 audited financial statements were not issued for 2015 and 2016. While the government does not
 say so, the obvious implication is the government wishes to use this fact to argue that the
 valuations for 2015 and 2016 were inaccurate or overvalued. The government knows better.
 Indeed, every material PPVA asset was reviewed by Sterling and/or A&M (both companies for
 Q2 2015), and every single PPVA asset was found to be valued within the range of
 reasonableness from 2012 - June 2016. (1-DX-5201-5225). The government knows that these
 valuation reports were sent to PPVA (and PPCO) quarterly, without interruption and the last
 ones were sent to Mr. SanFilippo on June 8 and 9, 2016. (DX-5224, 5225). The government
 spoke with over a dozen individuals from Sterling, A&M, CohnReznick, CohnReznick’s third
 party valuation expert, VRC, and not a single witness indicated any concern over the valuation of
 any asset – up to and including the finalized reports sent in June 2016. Of course, this why the
 government declined to call anyone from these companies or notice any expert.

       While the government does not address Mr. SanFilippo’s email to BDO regarding the
 PPNE notes in its letter, since it formed the sole basis for the government’s opposition at oral
 argument on Friday, it is worth putting this issue to bed here.

         The government asserted on Friday that it believes it is entitled to argue to the jury and
 allow the jury to draw the inference that Mr. SanFilippo lied to the auditors about the state of the
 fund’s liquidity based on a single e-mail. Despite the mountain of evidence that BDO knew
 everything about PPVA’s financials, including that the auditors had access to all of its bank and
 brokerage statements, the government actually stated in open court that when Mr. SanFilippo e-
 mailed that “the purpose of the PPNE loans was for liquidity to complete a specific transaction
 and the July 1st loan was for general liquidity purposes,” (GX-963) that he was lying to the
 auditors about the fund’s liquidity as of this date.
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 3 of 15 PageID #: 10209
 Hon. Brian M. Cogan, U.S.D.J.                   -3-                                 June 10, 2019



         Notably, the government failed to call to the stand the recipient of this email, or any
 auditor from either BDO or CohnReznick to inquire into whether they were actually ever mislead
 by Mr. SanFilippo as to the fund’s liquidity. Rather, the government elicited the introduction of
 this email through special agent Julie Amato. There is no evidence in the record that Mr.
 SanFilippo intended to mislead anyone by sending this email. The government’s argument that
 this description of the purpose of these loans was to mislead the auditors (and by extension
 PPVA investors) does not merit jury consideration. As an initial matter, the email itself discloses
 that the purpose behind both loans was for “liquidity,” so the argument that Mr. SanFilippo was
 attempting to hide the fund’s liquidity issues is contradicted by the face of the document. More
 to the point, the “PPNE loans” were “for liquidity to complete a specific transaction,”
 specifically the Northstar purchase and continued investment in that company. The record
 establishes that approximately $40 million in cash went towards Northstar in 2014, and the wire
 transfers entered into evidence prove that more than $10 million went from PPVA to Northstar
 the following year.

 The asset valuations were reasonable and Mr. SanFilippo had no reason to doubt them, nor
 did he

         The government argues in its letter that “the evidence adduced at trial clearly shows that
 the defendants knew that by late 2013, PPVA’s portfolio was dominated by underperforming,
 cash flow-negative oil-and-gas investments.” (Ltr. pg. 8). While this is not true, even if it were,
 the government has not shown that Mr. SanFilippo knew or should have somehow known that
 these assets were overvalued because of these facts. Quite the opposite, that Golden Gate, Black
 Elk, and Northstar were not profitable and had vendor payables was well known to the auditors
 and the valuation experts (and the head of valuation, Eli Rakower). As the audited financials and
 valuation reports make plain, these facts were explicitly taken into account when the experts and
 auditors were determining the fair value for these level 3 assets.

         The government misrepresents to this Court that “defendants” (without evidence to
 include Mr. SanFilippo) “lied about the companies’ performance to PPVA investors and
 prospective investments.” (Id.) There is no evidentiary support for this assertion. The contrary
 was shown at trial. Indeed, the most material facts – as determined by the auditors – were
 included in the 2013 audited financial statement (published in February 2015 including
 subsequent events up to that date), whose discussion of the Black Elk valuation asset began with
 the disclosure: “For the years ended December 31, 2013 and 2012 BEEOO has been unprofitable
 and has been subject to litigation. As of September 30, 2104, BEEOO had a net working capital
 deficit of approximately $62 million and a member’s deficit of approximately $100.5 million.
 The net working capital deficit at September 30, 2014 is primarily the result of BEEOO’s
 accounts payable and accrued expenses of $96.3 million. Additionally, BEEOO has outstanding
 13.75% Senior Secure Notes (the “Notes). Net of approximately $400,000 debt discount, of
 approximately $138.2 million which will mature in December 2015.” (DX-2006, pg 38).

 More specifically, the audited financials disclosed:
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 4 of 15 PageID #: 10210
 Hon. Brian M. Cogan, U.S.D.J.                   -4-                               June 10, 2019




         Golden Gate was described as “Development Stage Entity” which is defined as a
 company that is not yet producing any significant revenues from oil extraction. The financials
 also fully disclosed that Platinum had already invested over $37 million in the company without
 meeting any production milestones, and further disclosed that the company had failed to make
 interest payments on some of its loans. (Id.)

        The financials specifically disclosed:
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 5 of 15 PageID #: 10211
 Hon. Brian M. Cogan, U.S.D.J.        -5-                          June 10, 2019
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 6 of 15 PageID #: 10212
 Hon. Brian M. Cogan, U.S.D.J.                 -6-                                  June 10, 2019




        Finally, the government repeats in its letter the unsupported allegation that PPVA mislead
 investors about the liquidity of fund assets because Amir Shaked testified that after reviewing a
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 7 of 15 PageID #: 10213
 Hon. Brian M. Cogan, U.S.D.J.                    -7-                                   June 10, 2019



 table in PPVA’s 20141 audited financial statements he saw that the discount rates for the Level 3
 assets “were high” and therefore according to Shaked “it appeared the discount rates were
 sufficiently high, such that if Platinum wanted to sell any of these assets, they should be able to
 do it with no issue.” (Ltr. pg. 10, citing Shaked, Direct 2028). The government’s argument
 appears to be, that because Platinum applied a high “lack of marketability” discount to its level
 three investments, they were actually very liquid. But this testimony disclosing an esoteric and
 unreasonable belief of Mr. Shaked, which is contrary to market standards as to what the audited
 financials actually disclose, cannot be used to prove that Mr. SanFilippo intentionally misled
 Shaked or any other investor as to the fund’s level 3 assets or its level of liquidity. Obviously,
 the purpose of the chart was to disclose that the assets were illiquid level 3 assets, as amply
 described in the audited financials.

         Shaked either misunderstood these charts, or intentionally lied, but whichever it is,
 neither provides the jury with any evidence that the chart was published with an intent to mislead
 investors. The chart at issue clearly disclosed that the discount for marketability was applied
 prior to settling on the “fair value” not after. There is no way that Mr. SanFilippo or anyone else
 at any of the auditing firms could have realized that Mr. Shaked’s understanding would be so
 erroneous. The charts and discounts for “lack of marketability” remained essentially the same
 during 2012, 2013, and 2014. And critically, Mr. Shaked testified that after reviewing the 2014
 financials he understood that the chart faithfully disclosed the fund’s significant illiquidity to the
 high level of level 3 assets. He then, however, testified erroneously that the chart was different
 in 2014. This is demonstrably false.

 Shaked testified, as to the 2014 audited financial statement (1-DX-5107, page 40):




 1
  In its letter, the government erroneously asserts that Mr. Shaked was discussing a chart from
 2012 financial but, as his testimony cited herein makes clear, he was referring to a chart from the
 2014 audited financials.
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 8 of 15 PageID #: 10214
 Hon. Brian M. Cogan, U.S.D.J.                  -8-                                  June 10, 2019




 This testimony that the 2014 chart was different than the prior years is demonstrably false as
 every chart from 2012 to 2014 was identical and disclosed that the fund’s level 3 assets were
 illiquid – as level 3 assets are so defined.

 For 2014 (1-DX-5107) the chart looked like this:
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 9 of 15 PageID #: 10215
 Hon. Brian M. Cogan, U.S.D.J.        -9-                          June 10, 2019
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 10 of 15 PageID #: 10216
 Hon. Brian M. Cogan, U.S.D.J.                - 10 -                               June 10, 2019




 But contrary to Shaked’s testimony, there is no material difference between the above chart and
 the chart in the 2013 financials (DX-2006), which provided the identical type of information to
 disclose how the fund arrived at the estimated fair value of its level 3 assets:
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 11 of 15 PageID #: 10217
 Hon. Brian M. Cogan, U.S.D.J.        - 11 -                       June 10, 2019
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 12 of 15 PageID #: 10218
 Hon. Brian M. Cogan, U.S.D.J.                 - 12 -                               June 10, 2019




 Similarly, there is no material difference between the above two charts and the chart provided in
 the 2012 financials (DX-1232), which provided the identical type of information to disclose how
 the fund arrived at the estimated fair value of its level 3 assets:
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 13 of 15 PageID #: 10219
 Hon. Brian M. Cogan, U.S.D.J.        - 13 -                       June 10, 2019
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 14 of 15 PageID #: 10220
 Hon. Brian M. Cogan, U.S.D.J.        - 14 -                       June 10, 2019
Case 1:16-cr-00640-BMC Document 744 Filed 06/10/19 Page 15 of 15 PageID #: 10221
 Hon. Brian M. Cogan, U.S.D.J.                  - 15 -                               June 10, 2019



         Plainly, that Mr. Shaked may have misunderstood that the audited financial statements
 were disclosing the funds high percentage of illiquid level 3 assets for something else does not
 permit the jury to draw an inference that Mr. SanFilippo intended to deceive him as part of a
 securities fraud.

         This Court should grant Mr. SanFilippo’s Rule 29 motion in favor of a judgment of
 acquittal.



                                                             Respectfully submitted,




                                                             Kevin J. O’Brien
                                                             Adam C. Ford
                                                             Matthew A. Ford
                                                             Anjula Prasad
                                                             FORD O’BRIEN LLP
                                                             575 Fifth Avenue 17th Fl.
                                                             New York, New York 10017
